PER CURIAM
Petitioner successfully passed the Louisiana Bar Examination. However, the Committee on Bar Admissions ("Committee") advised petitioner that it was unable to certify him for admission to the bar on character and fitness grounds.
Petitioner then applied to this court for admission to the practice of law. We remanded the matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner's application for admission be denied. Neither party objected to this recommendation.
After reviewing the evidence and considering the law, we conclude that at this time, petitioner has failed to meet his burden of proving that he has "good moral character" to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5(D). Accordingly, it is ordered that the application for admission be and hereby is denied. In accordance with Supreme Court Rule XVII, § 9(D)(13), petitioner *409may not re-apply for admission until one year has passed from the date of this judgment.
ADMISSION DENIED.
JOHNSON, C.J., would conditionally admit.
HUGHES, J., would conditionally admit.